Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-15-2007

Patterson v. Inspector Gen PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4233




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Patterson v. Inspector Gen PA" (2007). 2007 Decisions. Paper 936.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/936


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     No. 06-4233
                                  ________________

                             STACY ANN PATTERSON,
                                              Appellant

                                           v.

                       PA OFFICE OF INSPECTOR GENERAL

                      ____________________________________

                   On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                             (D.C. Civ. No. 05-cv-02549)
                   Magistrate Judge: Honorable Malachy E. Mannion
                           __________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 2, 2007

           BEFORE: BARRY, CHAGARES and ROTH, CIRCUIT JUDGES

                                  (Filed June 15, 2007)

                                  _________________

                                      OPINION
                                  _________________

PER CURIAM

      Appellant Stacy Ann Patterson filed a civil complaint in United States District

Court for the Middle District of Pennsylvania in which she claimed that her employer, the

Pennsylvania Office of Inspector General (“OIG”), discriminated against her, by denying
her training, in violation of the Pennsylvania Human Relations Act (“PHRA”), 43 Pa.

Cons. Stat. Ann. §§ 951-963. Patterson was hired on January 18, 2000 as an Information

Technology Technician. Because the original filing did not state a basis for federal

jurisdiction, the OIG filed a motion for a more definite statement, asking Patterson to

clarify whether her claim of discrimination was brought under 42 U.S.C. § 1983, Title VII

of the Civil Rights Act, 42 U.S.C. §§ 2000e-2000e-17, the PHRA, Title I of the

Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., or some other law.

       The motion was granted and Patterson was directed to file an amended complaint.

She then filed an item consisting of 196 numbered paragraphs, App. 33-51, which we will

refer to as the amended complaint, in which she indicated at ¶¶ 186-88 and 191 that she

was discriminated against in violation of § 5 of the Pennsylvania Human Relations Act on

account of her perceived disabilities of Hydrocephalus, Epilepsy, and Post-Concussion

Syndrome. At ¶¶ 121-23, Patterson described a sexual relationship with her supervisor,

and at ¶ 136, she stated that he had threatened to discipline her for unsatisfactory

performance, but there was no mention of Title VII itself.

       The OIG moved to dismiss the amended complaint on the basis of the Eleventh

Amendment, a motion which Patterson opposed in writing. Her written opposition did

not, however, address the OIG’s immunity argument. In an order entered on August 23,

2006, the Magistrate Judge dismissed the amended complaint under Federal Rule of Civil

Procedure 12(b)(6), reasoning that a suit against the OIG for violating the state Human



                                              2
Relations Act was barred by the Eleventh Amendment.1 Patterson appeals.

         We will affirm. We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our

standard of review is plenary. See Gould Elec., Inc. v. United States, 220 F.3d 169, 176

(3d Cir. 2000). The Eleventh Amendment precludes suits against a state in federal court

by citizens of that state or other states. Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 98 (1984). A state may consent to a suit against it in federal court and thereby

waive its immunity, but Pennsylvania has not done so, having specifically withheld

consent, 42 Pa. Cons. Stat. Ann. § 8521(b). Therefore, Patterson’s suit against the OIG

under the state Human Relations Act may only be brought in state court. See Mansfield

State College v. Kovich, 407 A.2d 1387, 1388 (Pa. Commw. Ct. 1979).

         Patterson has argued in her brief on appeal that Congress abrogated the states’

Eleventh Amendment immunity in passing Title VII of the Civil Rights Act, and that the

Magistrate Judge should have allowed her to amend her complaint to “more fully explain

the discriminatory pattern due to her gender and perceived disability.” (Appellant’s Brief,

at 25.) However, a suit under Title I of the Americans with Disabilities Act would also

have been barred by the Eleventh Amendment. See Bd. of Trustees of the Univ. of Ala.

v. Garrett, 531 U.S. 356, 360 (2001). In addition, although it is true that Congress

abrogated the states’ Eleventh Amendment immunity in passing Title VII, see Fitzpatrick

v. Bitzer, 427 U.S. 445, 456 (1976), Patterson was not prevented from amending her



   1
       The parties consented to proceed before a Magistrate Judge, 28 U.S.C. § 636(c)(1).
                                              3
complaint as of right under Federal Rule of Civil Procedure 15(a) (“A party may amend

the party's pleading once as a matter of course at any time before a responsive pleading is

served.”), in response to the OIG’s motion to dismiss if it was in fact her intention to

pursue a Title VII claim for gender discrimination, 42 U.S.C. § 2000e-2(a)(1), based on

an incident or incidents of sexual harassment.

       We will affirm the order of the District Court dismissing the amended complaint.




                                              4